                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA                             )
                                                      )
 v.                                                   )       No. 3:20-CR-00021
                                                      )
 ANMING HU                                            )
                                                      )

                    DEFENDANT ANMING HU’S OBJECTION TO THE
                       GOVERNMENT’S MOTION TO CONTINUE

        The Defendant was indicted over a year ago. He has no pending motions. His tenured

 teaching position was terminated because of this discriminatory case. His career, after obtaining

 two PHD’s, is pretty much ruined. His family is an emotional wreck and seeking therapy. His

 marriage is in jeopardy and most of all, he is innocent of these charges.

        Now the Government seeks a continuance because they filed a CIPA motion seeking to

 keep certain evidence from being disclosed to the Defendant and the Government claims they

 need more time because the motion is not ripe for a hearing.

        The Defendant is preparing for trial set for May 25th, 2021. He has tried to get the Gov-

 ernment to agree to a jury questionnaire, extremely important in this case involving a Chinese

 defendant accused of economic espionage. The Defendant has tried to get the Government to

 stipulate to the authenticity of documents produced by the Government in Discovery. And, de-

 spite the Government refusing to cooperate on both accounts, Prof. Hu still want to go to trial on

 May 25th.

        The Government’s sole reason to request a trial continuance is the pending CIPA motion.

 The CIPA inquiry is only to determine if the Government must produce its classified evidence to

 the Defendant in some form or another. The Defendant will make it easy on the Government. If

 this case proceeds to trial on May 25th, 2021, without a continuance for any reason, then Prof.

 Hu will waive the CIPA discovery. The Government can keep its secret documents secret and




Case 3:20-cr-00021-TAV-DCP Document 66 Filed 04/12/21 Page 1 of 2 PageID #: 588
 not have to proffer an argument about why the classified records should be kept secret. The De-

 fendant doesn’t need the Government’s secrets. He is prepared to go to trial without them. He

 has enough evidence to prove his innocence.

        Therefore, with the Defendant waiving disclosure of the CIPA evidence, there is no rea-

 son for a continue.

        The Government has previously told the Defendant they do not anticipate any additional

 charges, so it would be very suspect if new charges were brought solely to obtain a trial delay

 and the Defendant would argue the Government would be doing that for an improper reason.

        Finally, the Defendant cannot imagine, given the Defendant’s waiver, a finding by this

 Honorable Court that the ends of justice served by the granting of a continuance outweigh the

 best interests of the public and the defendant in a speedy trial.

        Wherefore, Prof. Hu respectfully requests this Court cancel the CIPA proceedings and

 confirm the present trial date of May 25, 2021.

        Respectfully submitted this 12th day of April 2021.



                                                        s/A. Philip Lomonaco
                                                        A. Philip Lomonaco, BPR#011579
                                                        800 S. Gay Street, Suite 1950
                                                        Knoxville, TN 37929
                                                        (865) 521-7422
                                                        (865) 521-7433 fax
                                                        phillomonaco@gmail.com

                                  CERTIFICATE OF SERVICE

          I do hereby certify that a copy of the foregoing document was filed electronically. Notice
 of this filing will be sent by operation of the Court’s electronic filing system to all parties indi-
 cated on the electronic filing receipt. All other parties will be served by U. S. Mail. Parties may
 access this filing through the Court’s electronic filing system.

                                                        s/A. Philip Lomonaco




Case 3:20-cr-00021-TAV-DCP Document 66 Filed 04/12/21 Page 2 of 2 PageID #: 589
